PER CURIAM.
This is an appeal from an interlocutory order continuing an injunction pendente lite. The Circuit Court has jurisdiction of the controversy on account of the diverse citizenship of the parties and the federal questions involved, and we think it had power to issue the injunction complained of. Reagan v. Farmers’ Loan & Trust Co., 154 U. S. 363, 14 Sup. Ct. 1047, 38 L. Ed. 1014; Smyth v. Ames, 169 U. S. 466, 18 Sup. Ct. 418, 42 L. Ed. 819. The bill shows a case for equitable relief to prevent damages for which an action at law would furnish no complete and adequate remedy. On *111this appeal we do not feel called upon to go further. Kerr v. City of New Orleans, 126 Fed. 920; Massie et al. v. C. C. Buck (decided by this court Feb. 16, 1904) 128 Fed. 27.
The order appealed from is affirmed.